DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum, US Patent No. 4,651,649 in view of Blache et al., hereafter Blache, US Patent Publication No. 2020/0025541.
Regarding claim 1, Nussbaum discloses a sabot (as disclosed in the title and 3:5-6 for example and shown in figures 1-3) comprising a main body (5); an obturator (18); and a front scoop (3, 11, 14 inter alia), the front scoop comprising a region (3) and a rib (11), the region having a first material structure (3 is disclosed as being aluminum for example, in 3:15-20), the rib extending circumferentially around an inside of the scoop (shown in figures 1-3, 11 extends inside of the scoop structure and 3:38-50 discloses the rib 11 extends the full circumference) and comprising a second material structure (3:40-45 discloses 11 is steel), wherein the second material structure is a solid (3:40-45 discloses 11 as steel); however, Nussbaum does not specifically disclose the first material is a lattice. Nonetheless, Blache more accurately reflects the current state of the art and teaches a sabot 2 and specifically teaches the segments being made as bionic structures (honeycombs, struts, voids, cavities, etc.) from metals in [0014] and [0021].
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the structure of the aluminum portion of Nussbaum to be a lattice structure similar to the bionic structure taught by Blache in order to provide the necessary strength and allow for a maximum weight reduction as taught in [0015] and [0021] f Blache.
Regarding claims 2 and 3, Nussbaum as modified by Blache discloses the claimed invention except for specifically disclosing the material of the main body and obturator. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the obturator and main body out of the first material lattice structure similar to that as taught by Blache, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Varying the materials would allow for a variety of benefits including increased strength, ease of manufacture, reduction in weight, or reduced cost just to name a couple. Futhermore, Blache specifically 
Regarding claim 4, Nussbaum as modified by Blache further discloses the front scoop comprises the first material structure and a third material structure (Nussbaum 14), wherein the third material structure is a lattice (Nussbaum 14 is disclosed as fiber reinforced matrix which is broadly, yet reasonably a lattice).
Regarding claim 5, Nussbaum as modified by Blache further discloses the third material being a lattice structure (Nussbaum discloses it as a matrix material) and Nussbaum discloses the first material of 3 is different than that of 14; however, the combination does not specifically disclose the lattice of the third material structure having has a different density to that of the first material structure.  Nonetheless, it would have been a matter of obviousness to recognize that, when the teaching of Blache is applied to the first material 3 of Nussbaum to create a bionic structure, the first material, as modified by Blache, is a different material than the fiber reinforced matrix 14 of Nussbaum and if the materials are different, the densities will be different. Furthermore, given the disclosure of Nussbaum and teaching of Blache, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and third materials of different densities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Varying the densities of the materials would 
Regarding claim 6, Nussbaum as modified by Blache further discloses the first material structure is disposed in a first region of the front scoop and the third material structure is disposed in a second region of the front scoop, wherein the first and second regions are disposed adjacent to one another and each extend from an inner rim of the front scoop to an outer rim of the front scoop (Nussbaum, figures 1-3 show the first material 3 extends from an inner rim of the scoop to an outer rim of the scoop and the third material 14 is disposed in a second region which is adjacent to the first material and broadly, yet reasonably, extends from an inner rim to outer rim as well)
Regarding claim 8, Nussbaum as modified by Blache further discloses wherein the rib is arranged to separate the first region and the second region (as shown in figures 1-3 of Nussbaum, the rib 11 separates the first region 3 and second region 14)
Regarding claim 9, Nussbaum as modified by Blache further discloses the claimed invention but does not specifically disclose the volume fraction of the first material. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the volume fraction between 15% and 80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 11 and 12, Nussbaum as modified by Blache further discloses a munition (Nussbaum projectile 1) having a sabot according to claims 1 or 5 respectively.


Regarding claim 14, Nussbaum as modified by Blache further discloses forming the sabot main body, obturator, and front scoop comprises using additive layer manufacturing (Blache [0014] and [0022-0024] teaches 3-D printing which is a type of additive layer manufacturing and teaches layer by layer buildup of the sabot which is also additive layer manufacturing).  

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum as modified by Blache in view of Anderson, US Patent No. 5,198,616.
Regarding claims 7 and 10, Nussbaum as modified by Blache discloses the claimed invention and specifically teaches a sintering process (Blache 0014] and [0023]); however, the combination does not specifically disclose a sintered powdered metal to form the first, second and third metals. Nonetheless, Anderson teaches a projectile with a body/casing 12 which is considered a sabot in 7:49-51 and is made of several components which are made from a sintered powder material which is predominantly metal.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the combination of Nussbaum and Blache to have a sintered powder metal be used to create the bionic structures similar to the material taught by Anderson since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Varying the materials would allow for a variety of benefits including increased strength, ease of manufacture, reduction in weight, or reduced cost just to name a couple.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641